Powell, J.
(After stating the facts as above.)
The countermand was an anticipatory breach or renunciation of the contract. Oklahoma Vinegar Co. v. Carter, 116 Ga. 140 (42 S. E. 378, 59 L. R. A. 122, 94 Am. St. R. 112). By the Civil Code, §3551, the seller in such cases “ma}’- retain [the goods] .and recover the difference between the contract price and the market price at the time and place for delivery; or, he may sell the property, acting for this purpose as agent for the vendee, and Teeover the difference between the contract price and the price ■on resale; or, he may store and retain the property for the vendee and sue him for the entire price.” An election as to which remedy the seller will pursue must be made with reasonable promptitude. In this case the seller relied upon the second option, that ■of reselling and charging the buyer with the difference. In order to conclude the.defendant in this manner, it must appear that the resale was made without unreasonable delay, after an honest effort to get the best price obtainable. Green v. Ansley, 92 Ga. 649 (19 S. E. 53, 44 Am. St. R. 110). While the above case, so far as it relates to sales of land, was explained and somewhat modified in Cowdery v. Greenlee, 126 Ga. 793 (55 S. E. 918, 8 L. R. A. (N. S.) 137), the principle‘in point was in no wise disturbed by anything there said. See also Davis Sulphur Ore Co. v. Atlanta Guano Co., 109 Ga. 607 (34 S. E. 1011). Presumptively the corn could have been sold for its market value on any day after the renunciation. Western Union Tel. Co. v. James, 90 Ga. 254 (2), (16 S. E. 83); Americus Grocery Co. v. Brackett, 119 Ga. 491 (46 S. E. 657). There being evidence from which the jury could Pave found that Brooke, by exercising the privilege of resale within a reasonable time, could have protected himself from all damage, the judgment refusing a new trial is Affirmed.